Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-JUN-2019
                                                         08:16 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        DWIGHT J. VICENTE,
             Petitioner/Claimant-Appellant-Appellant,

                                 vs.

                  HILO MEDICAL INVESTORS, LTD.,
              Respondent/Employer-Appellee-Appellee,

                                 and

      AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
Respondent/Insurance Carrier-Appellee, and JOHN MULLEN & COMPANY,
          INC., Respondent/Insurance Carrier-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CAAP-XX-XXXXXXX; CASE NO. AB 2015-259(H)(S); DCD NO. 1-87-00882)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner Dwight J. Vicente’s “Notice of Appeal to the
Supreme Court,” filed on May 3, 2019, which we construe as an
application for writ of certiorari from the Intermediate Court of
Appeals’ April 26, 2019 “Order Dismissing Appeal for Lack of
Appellate Jurisdiction,” is hereby rejected.
          DATED:   Honolulu, Hawai#i, June 5, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson